UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1233



KAKO K. RANKINE,

                                              Plaintiff - Appellee,
          versus


ANTHONY J. RANKINE,

                                              Defendant - Appellant,
          versus


HICKORY   PUBLIC   SCHOOLS “SYSTEM”; DANIEL
MASSEY; TIMOTHY SIMMS; D. STUART THOMPSON;
CATHY ISENHOUR; MARILYN MAX; JEFFREY T.
MACKIE; DOES 1-10,

                                Third Party Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-01-79-5-V)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony J. Rankine, Appellant Pro Se.      Daniel Ray Green, Jr.,
Hickory, North Carolina; Jeffrey T. Mackie, SIGMON, CLARK & MACKIE,
Hickory, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Anthony   J.   Rankine   appeals   the   district   court’s   order:

granting Kako Rankine and the Third Party Defendants’ motions to

dismiss; granting the motions for sanctions but deferring a ruling

on the amount of sanctions; dismissing Anthony Rankine’s complaint

and amended complaint; deferring a ruling on the motion for costs

and attorney’s fees; denying as moot Kako Rankine’s and the Third

Party Defendants’ remaining motions; remanding the matter to the

state court; and imposing an injunction on Anthony Rankine.            We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Rankine v. Rankine, No. CA-01-79-5-V (W.D.N.C. Feb. 12,

2002).   We deny Rankine’s motion to stay.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED


                                   2